DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
            The amendment filed 09/01/2022 has been entered.  Claims 1-20 remain pending in the application.  Claims 5, 7-9 and 12 remain withdrawn from consideration.  
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification and drawings.  
The previous objections to Claims 1 and 10 are withdrawn in light of Applicant's amendment to Claim 15.  Further, it is noted, that Claims 15-16 are no longer considered duplicates of Claims 1-2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Patun et al. US 4,685,867, in view of Penlington 2,777,961. 

With respect to Claim 1, Patun et al. disclose a pump system 10 for pumping water (Column 1, lines 7-8) for pools or other flow systems (“geothermal water well”, Column 1, lines 7-8), the pump system comprising: a pump 18; a motor 14/20 configured to operate the pump (Column 2, lines 39-40); an electrical drive assembly (“winding”, Column 2, line 24) configured to control the motor 14/30; and a cooling system 24/58 that includes: a plurality of heat sinks (60, “plurality”, Column 1, line 41, see Figure 3), each heat sink 60 of the plurality of heat sinks in thermal communication (Column 3, lines 7-8 and Column 1, lines 34-35) with the water (“well fluid”, Column 1, lines 7-8 and Column 1, lines 51-58); and a heat-pipe arrangement (see 26/58/68/60 in Figures 1 and 2) designed to transfer heat to the plurality of heat sinks 60 (each 58 has a respective 60 attached), the heat-pipe arrangement 26/58/68/60 including at least one heat pipe (58 as seen in Figure 2) designed to receive heat via thermal conduction (heat from motor 14 will conduct via 52/54/38/62/58, thermal conduction is a physical property and as such 58 is designed to receive heat via thermal conduction) from the electrical drive assembly (“winding”, Column 2, line 24).  Although, Patun et al. disclose most the limitations of the claim including an electrical drive assembly (“winding”, Column 2, line 24) to drive the motor 14, Patun et al. is silent on an electronic drive assembly to drive the motor.  Penlington disclosing a submersible pump (see title and sole Figure), specifically teaches an electronic drive assembly (D, Column 2, lines 41-47) in a motor chamber (F, Column 2, lines 62-66) to drive the motor (Column 2, lines 41-47).  Pennington teaches that the electronic drive assembly maintained the “critical operating voltage or amperage” on starting (Column 2, lines 41-47).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the electronic drive assembly as taught by Penlington, in the pump disclosed by Patun et al., to have advantageously maintained the “critical operating voltage or amperage” on starting.
This simple combination is only substituting the windings and electronic drive assembly i.e. chamber (F) of Penlington for the motor assembly 14 disclosed by Patun et al..  The simple substitution of one type of motor assembly for another type is well with in an entry level of skill in the art.
 
With respect to Claim 2, as it depends from Claim 1, Patun et al. disclose each heat sink 60 (see Figure 1) of the plurality of heat sinks (60, “plurality”, Column 1, line 41, see Figure 3) is configured to be at least partly immersed in the water (“well fluid”, Column 1, lines 7-8 and Column 1, lines 51-58) during operation (Column 3, line 8) of the pump 18.

With respect to Claim 3, as it depends from Claim 2, Patun et al. further teach at least one heat sink (60 as seen in Figure 2), of the plurality of heat sinks (60, “plurality”, Column 1, line 41, see Figure 3) is arranged (“to put into a proper order or into a correct or suitable sequence, relationship, or adjustment”; merriam-webster.com) on an end plate 42 of the pump 18.

With respect to Claim 4, as it depends from Claim 3, Patun et al. disclose at least one heat sink (60 as seen in Figure 2) of the plurality of heat sinks (60, “plurality”, Column 1, line 41, see Figure 3) is arranged downstream (see Figure 1, 26 is downstream of 18) of an impeller (impeller inside 18, Column 2, lines 30-33) of the pump 18.

With respect to Claim 6, as it depends from Claim 1, Patun et al. disclose each heat sink 60 of the plurality of heat sinks (60, “plurality”, Column 1, line 41, see Figure 3) is in thermal communication with the water (“well fluid”, Column 1, lines 7-8 and Column 1, lines 51-58) and the heat-pipe arrangement 26/58/68/60.

With respect to Claim 15, Patun et al. disclose a cooling system 24/58 for a pump system 10 that is configured to pump water (Column 1, lines 7-8) for pools or other flow systems (“geothermal water well”, Column 1, lines 7-8), the pump system 10 including a pump 18, a motor 14 configured to operate the pump 18, and an electrical drive assembly (“winding”, Column 2, line 24) configured to control the motor 14, the cooling system 24/58 comprising: a plurality of heat sinks (60, “plurality”, Column 1, line 41, see Figure 3), each heat sink 60 (see Figure 1) of the plurality of heat sinks (60, “plurality”, Column 1, line 41, see Figure 3) in thermal communication (Column 3, lines 7-8 and Column 1, lines 34-35) with the water (“well fluid”, Column 1, lines 7-8 and Column 1, lines 51-58); and a heat-pipe arrangement (see 26/58/68/60 in Figures 1 and 2) designed (Column 3, lines 12-17) to transfer heat to the plurality of heat sinks 60 (each 58 has a respect 60 attached), the heat-pipe arrangement (see 26/58/68/60) including: at least one heat pipe (58 as seen in Figure 2) designed to receive heat via thermal conduction (heat from motor 14 will conduct via 52/54/38/62/58, thermal conduction is a physical property and as such 58 is designed to receive heat via thermal conduction) from the electrical drive (“winding”, Column 2, line 24); and at least one heat pipe (58, adjacent 58 as seen in Figure 2, see Figures 1 and 3; all the heat pipes receive heat from the motor) designed to receive heat from the motor 14.  Although, Patun et al. disclose most the limitations of the claim including an electrical drive assembly (“winding”, Column 2, line 24) to drive the motor 14, Patun et al. is silent on an electronic drive assembly to drive the motor.  Penlington disclosing a submersible pump (see title and sole Figure), specifically teaches an electronic drive assembly (D, Column 2, lines 41-47) in a motor chamber (F, Column 2, lines 62-66) to drive the motor (Column 2, lines 41-47).  Pennington teaches that the electronic drive assembly maintained the “critical operating voltage or amperage” on starting (Column 2, lines 41-47).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the electronic drive assembly as taught by Penlington, in the pump disclosed by Patun et al., to have advantageously maintained the “critical operating voltage or amperage” on starting.
This simple combination is only substituting the windings and electronic drive assembly i.e. chamber (F) of Penlington for the motor assembly 14 disclosed by Patun et al..  The simple substitution of one type of motor assembly for another type is well with in an entry level of skill in the art.

With respect to Claim 16, as it depends from Claim 15, Patun et al. disclose each heat sink ( 60 see Figure 1) of the plurality of heat sinks (60, “plurality”, Column 1, line 41, see Figure 3) is configured to be exposed (“not shielded or protected”, merriam-webster.com) to flow of the water (“well fluid”, Column 1, lines 7-8 and Column 1, lines 51-58) during operation (Column 3, line 8) of the pump 18.

With respect to Claim 17, as it depends from Claim 16, Patun et al. disclose each heat sink (60 see Figure 1) of the plurality of heat sinks (60, “plurality”, Column 1, line 41, see Figure 3) is arranged in at least one of: a window of an end plate of the pump, downstream (see Figure 1, 26 is downstream of 18) of an impeller (impeller inside 18, Column 2, lines 30-33) of the pump 18, or an outlet pipe of the pump system.  

With respect to Claim 18, as it depends from Claim 15, although Patun et al. disclose most of the limitations of the claim, including a heat-pipe arrangement (see 26/58/68/60 in Figures 1 and 2) includes one or more of: a parallel arrangement (see Figure 3, Column 1, line 41) of multiple heat pipes (58, see Figures 1 and 2) configured for parallel transfer of heat (see 26 in Figure 1) from the electrical drive assembly (“winding”, Column 2, line 24) and the motor 14; or a series arrangement of multiple heat pipes configured for series transfer of heat from the electronic assembly and the motor; Patun et al. is silent on an electronic drive assembly.  Penlington disclosing a submersible pump (see title and sole Figure), specifically teaches an electronic drive assembly (D, Column 2, lines 41-47) in a motor chamber (F, Column 2, lines 62-66) to drive the motor (Column 2, lines 41-47).  Pennington teaches that the electronic drive assembly maintained the “critical operating voltage or amperage” on starting (Column 2, lines 41-47).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the electronic drive assembly as taught by Penlington, in the pump disclosed by Patun et al., to have advantageously maintained the “critical operating voltage or amperage” on starting.  
This simple combination is only substituting the windings and electronic drive assembly i.e. chamber (F) of Penlington for the motor assembly 14 disclosed by Patun et al.  The simple substitution of one type of motor assembly for another is well with in an entry level of skill in the art.


Allowable Subject Matter
Claims 10-11, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 10, the prior art of record, does not disclose or make obvious a pump/cooling system for pumping water for pools or other flow systems, the pump system comprising: a pump; a motor configured to operate the pump; an electronic assembly configured to control the motor; and a cooling system that includes: a plurality of heat sink, each heat sink of the plurality of heat sinks in thermal communication with the water; and a heat-pipe arrangement designed to transfer heat to the plurality of heat sinks, the heat-pipe arrangement including at least one heat pipe designed to receive heat via thermal conduction from the electronic assembly, but more specifically,
wherein the heat-pipe arrangement further includes an intermediate heat transfer plate; and wherein the heat pipe arrangement further includes: a first heat pipe configured to transfer heat to the intermediate heat transfer plate from the at least one of the motor or the electronic drive assembly; and a second heat pipe configured to transfer heat from the intermediate heat transfer plate to the heat sink.
With respect to Claims 11 and 13-14 their pendency on Claim 10 make them allowable.
With respect to Claim 19, this claim incudes all the allowable subject matter of Claim 10.
With respect to Claim 20, its pendency on Claim 19 makes it allowable.




Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.

In response to Applicant’s arguments, see Remarks, Page 11, lines 10-13, with respect to the title; Applicant’s suggested title is descriptive and has been accepted.  Accordingly, as cite above, the objections to the title have been withdrawn.

In response to Applicant’s arguments, see Remarks, Page 11, lines 15-29, with respect to the claim warning and objections of Claims 1, 10 15-16 and 19; as cited above, Applicant’s amendment to Claim 15 have resolved these issues.

Applicant’s arguments, see Remarks, Page 12, lines 5-19, with respect to Claim 1, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Applicant’s amendment to Claim 1 sufficiently changed the scope of the claim justifying the application of new art.  Further, it is noted that the above cited rejection of Claim 6, i.e. “the plurality of heat sinks” is rejected under the same art and reasoning as in the previous Office action.  No new rejections are presented.

In response to Applicant's arguments, see Remarks, Page 12, lines 20 to Page 13, line 10, namely Patun et al., does not disclose an electronic drive assembly, is persuasive.  However, Claims 1 and 15 were also rejected in the alternative in view of Penlington and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Also, it is noted that Applicant’s amendment to Claims 1 and 15 sufficiently changed the scope of the claims justifying the application of new art.  Further, “the plurality of heat sinks” limitation is rejected under the same art and reasoning as in the previous Office action.  No new rejections are presented.

Applicant’s arguments, see Remarks, Page 13, lines 11-24, with respect to Jensen, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant’s arguments, see Remarks, Page 14, lines 1-7, namely Patun et al. does not disclose an electronic assembly has been considered and is persuasive.  However, Claim15 was also rejected in the alternative in view of Penlington and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Also, it is noted that Applicant’s amendment to Claim 15 sufficiently changed the scope of the claim justifying the application of new art.  Further, “the plurality of heat sinks” limitation is rejected under the same art and reasoning as in the previous Office action.  No new rejections are presented.

Applicant’s arguments with respect to Claims 16-17, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Applicant’s amendment to Claims 15, namely addition of “a plurality of heat sinks” sufficiently changed the scope of the claim justifying the application of new art.  Further, “the plurality of heat sinks” limitation is rejected under the same art and reasoning as in the previous Office action.  No new rejections are presented.
With respect to Claim 18, this claim was also rejected in the alternative, see below for further discussion.

In response to Applicant’s arguments, see Remarks, Page 15, lines 1-21, namely the combination of prior art does not teach “a heat pipe designed to receive heat via thermal conduction”, it is noted that the features upon which applicant relies (i.e., thermal conduction) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Also, the heat pipe disclosed by Patun et al. is “designed to receive heat via thermal conduction” (see 52/54/38/62/58 in Figure 2).  While, additional heat transfer means, e.g. convention and radiation maybe present, they do not discredit the design of Patun et al. that is inherently going to conduct heat via the cited flow path (see 52/54/38/62/58 in Figure 2).
Applicant’s suggest that the heat transfer from the electronic drive assembly disclosed by Penlington is via convection, citing Column 2, line 64 to Column 3, line 4, which cites:
“Located within the said stator chamber F and immersed in the transformer oil 19 is an electromagnetic relay D the contacts 161 and 162 and the contact making and breaking member 152 whereof are enclosed within a fluid tight chamber 153 whilst the coil 151 is exposed to the cooling influence of the transformer oil 19.  Included in the circuit from the main line to the main winding 10 is a snap action bimetallic overload switch 20, such switch being housed within the casing B and immersed in the liquid coolant 19, so that should the coolant overheat, the switch 20 will be actuated to break the circuit.”

Penlington does not disclose any movement of the oil and therefore any heat transfer is via conduction through the liquid to the outside.  It is noted, that the both the chamber (F) of Penlington and the reservoir 24 disclosed by Patun et al. are both oil filed chambers (see Column 1, lines 33-40).  Also, Patun et al. does not disclose heat is “convectively transferred” in Column 2, lines 34-40 Patun et al. cites:
“The reservoir 24 contains motor fluid, such as oil; the motor fluid within the motor and circulating at least by convection around the motor and in the reservoir.  An impeller 28 (see FIG. 2) driven by the motor 14 and connected to a motor shaft 30 maybe provided and functions to provide flow of motor fluid within the motor 14 and one end of the heat pipe means 26.”

Patun et al. does not disclose the heat is “convectively transferred” but rather the fluid is circulating due to convection (i.e. temperature differences between the top and bottom).  Patun et al. also disclose impeller 28 to be optional due to the natural circulation of the fluid.  Either way, with or without fluid circulation around the heat pipe, the heat transferred by conduction through path 52/54/38/62/58 is still present.  The claim only requires “at least one heat pipe designed to receive heat via thermal conduction”, (see 52/54/38/62/58 in Patun’s Figure 2).  While other forms of heat transfer maybe present it does not discredit the teaching of Patun’s heat transfer via conduction, because the claims are written in inclusive or open-ended language which does not exclude additional elements (see MPEP 2111.03).

In response to Applicant’s arguments, see Remarks, Page 15, lines 22-27, with respect to Claim 6, Patun et al. teach each heat sink is in communication with the water. (See rejections above).

In response to Applicant’s arguments, see Remarks, Page 16, lines 1-10, with respect to Claim 15, see response above with respect to Patun et al., in view of Penlington and Applicant’s Remarks from Page 15, lines 1-21.

In response to Applicant’s arguments, see Remarks, Page 16, lines 11-16, with respect to Claim 18, see response above with respect to Patun et al., in view of Penlington and Applicant’s Remarks from Page 15, lines 1-21.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
10/26/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746